

 
 

--------------------------------------------------------------------------------

 

EXHIBIT 10.2


BROWN SHOE COMPANY, INC.


INCENTIVE AND STOCK COMPENSATION PLAN OF 2002
(as Amended and Restated)


PERFORMANCE AWARD AGREEMENT
200_ to 201_




You have been selected by the Compensation Committee of the Brown Shoe Company,
Inc. Board of Directors (the “Committee”) to be a Participant in the Performance
Award Plan under the Incentive and Stock Compensation Plan of 2002, as Amended
and Restated (the “Plan”) of Brown Shoe Company, Inc. (the “Company”), as
specified below:


Participant:  ____


Performance Award:
Target Award- Number of Performance Shares:  ___  shares of Company common stock
 
Form of Payment:  [shares of Company common stock] [and/or cash equivalent
value]



Target Award- Cash:  $___
   Form of Payment:  cash


Target Award:   [other]


 
      Performance Period:  the Company’s Fiscal Year [20__]



 
Performance Measures:  As described on Attachment A



Minimum Performance Level: [metric(s) and amount]


Maximum Award Value:  [percent (in excess of 100%) of each applicable target]
 
Vesting: [insert date]
 
 
THIS AWARD AGREEMENT, effective ___, 20__, represents the grant of [Performance
Shares (“Performance Shares”)] [and/or the Cash Award (“Cash”)] [and  [other
award] as identified above (collectively, the “Award”) by the Company to the
Participant named above, pursuant to the provisions of the Plan.


The Plan provides a complete description of the terms and conditions governing
the Award.  If there is any inconsistency between the terms of this Award
Agreement and the terms of the Plan, the Plan’s terms shall completely supersede
and replace the conflicting terms of this Agreement.  All capitalized terms
shall have the meanings ascribed to them in the Plan, unless specifically set
forth otherwise herein.  The parties hereto agree as follows:
 
1.    Performance Period. The Performance Performance Period shall be as
specified above.
 
2.           Value of Award.  The Award shall represent and have a Maximum Award
Value as specified above.


3.       Earning the Award; Certification of Performance and Percent
Earned.  The Award shall be “earned” following the end of the Performance
Period, as of the date the Committee shall determine and certify: (a) whether
the Minimum Performance Level has been satisfied; (b) and if so, the percent of
the Award that has been earned in accordance with the Performance Payoff Profile
(on Attachment A) (the “Percent Earned”), but in no event  more than the Maximum
Award Value; and (c) as to the determinations pursuant to (a) and (b), subject
to the Committee’s right to exercise its discretion to reduce the Company’s
level of performance based on the quality of earnings.  All calculations as to
the Performance Measures shall be subject to the Committee’s right, pursuant to
Section 14.2 of the Plan, to make adjustments for unusual or nonrecurring
events.


4.            Vesting, Amount Payable and Payment of the Award.
(a) Unless this Award is sooner terminated in accordance with Section 5, this
Award shall be vested in the Participant as of the Vesting Date and shall be
payable within sixty (60) days following the Vesting Date subject to
Participant’s continued employment through the date actual payment is made. If
you do not meet these conditions at any time, this Award shall be forfeited.


(b) The amount payable to the Participant shall be determined by multiplying the
Percent Earned by the Target Award(s) specified, and shall be paid in cash
and/or shares as specified above.
 
(c) Unless otherwise specified above, payment of the earned Performance Share
shall be made in shares of the Company's Common Stock, and payment of the earned
Cash Award shall be made in cash.

5.            Termination Provisions.
(a)  If, pursuant to Section 3, the Committee certifies that the Minimum
Performance Level has not been achieved, this Award shall immediately terminate
and no longer be of any effect.


(b)  If a Participant retires at normal retirement date or retires at an early
retirement date with the approval of the Committee (each being “Retirement”);
suffers a permanent Disability; or dies prior to the Vesting Date, the
Committee, in its sole discretion, may determine that the Participant (or
Participant’s beneficiary in the event of death) shall be eligible for a
pro-rated portion of the Amount Earned, with such proration to be based on the
number of full months of continued active employment by Participant during the
Performance Period as a percent of the total number of months in the Performance
Period.  If the Committee does determine that this award shall be payable
pursuant to the prior sentence, then payment shall be made in accordance with
Section 4 [provided that if the Performance Period is completed prior to the
Vesting Date, then payment in the event of Disability or death shall be made
following completion of the Performance Period or such later date (prior to the
Vesting Date) of Participant’s Disability or death].  In the event of
participant’s Retirement, payment, if at all, shall occur only if the
Committee’s determination to allow for pro-rated payment has been made prior to
the date of Retirement and only if payment occurs at the time set forth in
Section 4.


6.      Dividends.  The Participant shall have no right to any dividends that
may be paid with respect to shares of Company stock until any such shares are
vested and earned.


7.      Change in Control.  If a Participant is employed by the Company on the
date of a Change in Control, subject to Article 2.7 and Article 13 of the Plan,
in the event of the occurrence of a Change in Control, unless otherwise
specifically prohibited under applicable laws, or by the rules and regulations
of any governing governmental agencies or national securities exchange, the
Award shall be deemed to have been fully earned for the entire Performance
Period as of the effective date of the Change in Control, at the target level,
and shall be paid out within thirty (30) days following the effective date of
the Change in Control.


8.      [for share awards only] Recapitalization.  Subject to Article 4.2 of the
Plan, in the event that there is any change in corporate capitalization, such as
a stock split, or a corporate transaction, such as any merger, consolidation,
separation including a spin-off, or other distribution of stock or property of
the Company, any reorganization (whether or not such reorganization comes within
the definition of such term in Code 368) or any partial or complete liquidation
of the Company, such adjustment shall be made in the number and class and/or
price of the Company’s Common Stock subject to this Award, as may be determined
to be appropriate and equitable by the Committee, in its sole discretion, to
prevent dilution or enlargement of rights; provided, however, that the number of
Performance Shares subject to this Award shall always be a whole number.


9.      Tax Withholding.  The Committee shall have the power and the right to
deduct or withhold, or require the Participant or beneficiary to remit to the
Company, an amount sufficient to satisfy Federal, state, and local taxes,
domestic or foreign, required by law or regulation to be withheld with respect
to any taxable event arising as a result of the Award.  In satisfaction of such
requirements, the Participant may elect, subject to the approval of the
Committee, to satisfy the withholding requirement, in whole or in part, by
having the Company withhold from the payment of the Award: [(a) shares of
Company Common Stock having a Fair Market Value on the date the tax is to be
determined equal to the minimum statutory total tax which could be withheld on
the transaction (“Withholding Amount”) with respect to the Performance Share
component of the Award; and/or] (b) cash equal to the Withholding Amount on the
Cash component; [or (c) in lieu of (a) and (b), cash equal to the Withholding
Amount on both the Performance Share and the Cash components].  All such
elections shall be irrevocable, made in writing, signed by the Participant, and
shall be subject to any restrictions or limitations that the Committee, in its
sole discretion, deems appropriate.
 
10.                 Clawback.  Any payouts will be subject to recovery if it is
determined that the Participant personally and knowingly engaged in practices
that materially contributed to the circumstances that led to the restatement of
the Company’s financial statements.


11.                 Nontransferability.  This Agreement as well as the rights
granted thereunder may not be sold, transferred, pledged, assigned, or otherwise
alienated or hypothecated, other than by will or by the laws of descent and
distribution.


12.                 Administration.  This Agreement and the rights of the
Participant hereunder are subject to all terms and conditions of the Plan, as
the same may be amended from time to time, as well as to such rules and
regulations as the Committee may adopt for administration of the Plan.  It is
expressly understood that the Committee is authorized to administer, construe,
and make all determinations necessary or appropriate to the administration of
the Plan and this Award Agreement, all of which shall be binding upon the
Participant.


13.            Miscellaneous

 
(a)   
This Award Agreement shall not confer upon the Participant any right to
continuation of employment by the Company, nor shall this Award Agreement
interfere in any way with the Company’s right to terminate his or her employment
at any time.



 
(b)   
The Committee and/or the Company’s Board of Directors may terminate, amend, or
modify the Plan; provided, however, that no such termination, amendment, or
modification of the Plan may in any way adversely affect the Participant’s
rights under this Award Agreement without theParticipant’s written consent.



 
(c)  
This Award Agreement shall be subject to all applicable laws, rules, and
regulations, and to such approvals by any governmental agencies or national
securities exchanges as may be required.



(d)  
To the extent not preempted by Federal law, this Award Agreement shall be
construed in accordance with and governed by the substantive laws of the State
of Missouri without regard to conflicts of laws principles, which might
otherwise apply.  Any litigation arising out of, in connection with, or
concerning any aspect of the Plan or this Award Agreement shall be conducted
exclusively in the State or Federal courts in Missouri.





IN WITNESS WHEREOF, the parties have caused this Agreement to be executed
effective as of ____, 20__.
 

  BROWN SHOE COMPANY, INC.          
 
By:
                       
Participant
 


 
 

--------------------------------------------------------------------------------

 
 
ATTACHMENT A
to Brown Shoe Company, Inc.
Performance Award Agreement-
for Performance Period of Fiscal Years 200    -20   

1.
PERFORMANCE MEASURES

The Performance Measures for this Award shall be:  _____


2.  
PERFORMANCE PAYOFF PROFILE





PROFILE – 20__ GRANT
(% OF TARGET PAID OUT)










[Payout gird to be inserted]

 













 
 

--------------------------------------------------------------------------------

 
